Douglas, J.,
concurring. For the reasons stated, where herein pertinent, in my concurring opinion in State, ex rel. Rouch, v. Eagle Tool & Machine Co. (1986), 26 Ohio St. 3d 197, 201-217, 26 OBR 289, 292-306, 498 N.E. 2d 464, 468-480, I concur in the syllabus and judgment of the court.
I write separately to emphasize the fact that the standard of review set forth in this decision incorporates the reporting requirements pronounced in State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 6 OBR 531, 453 N.E. 2d 721. In Mitchell, this court recognized that a good deal of the litigation generated in this field was the result of the commission’s failure to provide sufficient reasoning in support of its determinations. In an effort to rectify this problem, this court required the commission to state with specificity which evidence it had relied upon in reaching its conclusion and to provide a brief explanation stating why the claimant is or is not entitled to the benefits requested. As a means of compelling compliance with these reporting requirements, this court declared that it would “* * * no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” Id. at 484, 6 OBR at 534, 453 N.E. 2d at 724. The syllabus law presented in the case at bar similarly limits this court’s review to the commission’s “* * * stated basis for its decision.”
The reporting requirements of Mitchell not only provide this court with the necessary tools to perform a meaningful mandamus review of the commission’s determinations, but such reporting also lends a sense of predictability for claimants and employers alike in the disposition of disability claims. By providing the parties with a brief explanation as to how the various disability factors, such as age, education and work history, affect the medically appraised degree of impairment, the commission affords future litigants invaluable insight into its decision-making process. This insight-should eventually translate into a more predictable and less litigious system.